         Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 1 of 7


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

CURTIS HUNTER,                                 )
                                               )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )    CIVIL ACTION NO. 5:19-cv-491 (MTT)
                                               )
RIVERBEND CORRECTIONAL                         )
FACILITY, et al.,                              )
                                               )
                                               )
                Defendants.                    )
 __________________                            )


                                            ORDER

       Defendant Steven Niergarth moves to dismiss Plaintiff Curtis Hunter’s claims for

failure to state a claim. For the following reasons, that motion (Doc. 21) is GRANTED.

                           I. MOTION TO DISMISS STANDARD

       The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the court [can] draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Fed. R. Civ.

P. 12(b)(6)). “Factual allegations that are merely consistent with a defendant’s liability

fall short of being facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012) (internal quotation marks and citations omitted).

       At the motion to dismiss stage, “all well-pleaded facts are accepted as true, and

the reasonable inferences therefrom are construed in the light most favorable to the
         Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 2 of 7


plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir. 2011)

(internal quotation marks and citations omitted). But “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015)

(internal quotation marks and citation omitted). The complaint must “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotation marks and citation omitted). Where there are dispositive

issues of law, a court may dismiss a claim regardless of the alleged facts. Patel v.

Specialized Loan Servicing, LLC, 904 F.3d 1314, 1321 (11th Cir. 2018) (citations

omitted). However, when a plaintiff is proceeding pro se, her pleadings may be held to

a less stringent standard than pleadings drafted by attorneys and will be liberally

construed. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                     II. DISCUSSION

A. Facts

       Hunter is a former inmate at Riverbend Correctional Facility and alleges that on

December 10, 2017, he injured his knee during a fight in his dormitory. Doc. 30 at 4-5.

He alleges he was then placed in administrative segregation, where he received no

medical care until January 4, 2018. Id. at 5-6. He was finally sent to the prison’s

medical staff on January 4, 2018, and received X-rays on January 8, 2018. Id. at 6.

       On January 11, 2018, Hunter was sent to an appointment with Defendant Dr.

Niergarth, a private doctor for Oconee Orthopedics, LLC. Id. at 7. Niergarth took X-

rays and gave Hunter a temporary brace. Id. On February 9, 2018, Hunter returned to

Niergarth, who ordered an MRI. Id. After the MRI, Niergarth told Hunter that “a tibial

plateau ha[d] shattered and dropped off 7mm that requires a total knee replacement.”

Id. However, Niergarth told him that he was too young to have that procedure, because

                                               -2-
          Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 3 of 7


they only last ten years. Id. Niergarth also asked that Hunter return the knee brace. Id.

Hunter alleges that he has experienced continued pain and instability in his right knee

and that the condition of his left knee is worsening because he is having to use it to

compensate for his injured right knee. Id. He also alleges that he requires at least

$57,000 to pay for physical therapy or rehabilitation. Id.

        Hunter brought claims against the prison, prison staff, and Dr. Niergarth for

deliberate indifference to serious medical needs in violation of the Eighth Amendment.

Id. at 9. Niergarth now moves to dismiss, arguing (1) that he was not acting under color

of law, (2) the claims are barred by sovereign immunity, (3) that Hunter fails to plausibly

allege Niergarth exhibited deliberate indifference, and (4) that any state law negligence

claims fail. 1 See generally Doc. 21-1. 2

B. Analysis

        1. Color of Law

        First, Niergarth argues that “Hunter’s claim under 42 U.S.C. § 1983 fails to allege

any facts to show that an ‘outside treating’ orthopedist such as Dr. Niergarth is a

government official acting under color of state law.” Doc. 21-1 at 10. Notably, Niergarth

does not argue this as a legal point, but a factual one. His brief does not mention any

relevant law or standard for determining when someone is acting under color of law.

        Liberally construed, Hunter’s complaint alleges that officials at Riverbend, in the

exercise of their duty to provide Hunter with medical care, scheduled an appointment

with Niergarth. As a factual matter, that is enough. If Niergarth had made any legal


1Niergarth also argues that Hunter “wholly fails to demonstrate a causal connection between Dr.
Niergarth’s alleged indifference and Plaintiff’s injury.” Doc. 21-1 at 11. But he provides no analysis or
support for that one-sentence argument, so the Court does not consider it.

2Niergarth also argues that the complaint fails to state a claim for negligence. However, as the Court has
previously noted, Hunter withdrew his negligence claims. Although he has filed two amended complaints,
neither the first nor second contain negligence claims. See Docs. 15 at 7 (screening Hunter’s first
amended complaint); 39 at 2 (construing second amended complaint).
                                                         -3-
          Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 4 of 7


arguments or provided any authority addressing the status of outside physicians, the

Court would consider those arguments. 3 But Niergarth did not, and he fails to show the

claims against him should be dismissed on that ground.

        2. Sovereign immunity

        Second, Niergarth argues that Hunter “only seeks damages against Dr. Niergarth

in his official capacity, which is barred by sovereign immunity.” Doc. 21-10 at 10 (citing

Edelman v. Jordan, 415 U.S. 651, 658 (1974)).

        That argument is baseless. In his first amended complaint (the one in effect

when Niergarth filed his motion), Hunter stated that “Dr. Steven Niergarth is the outside

treating orthopedic who diagnosed Plaintiff Right Knee as in need of a Total Knee

Replacement . . . He is being sued in his individual capacity and his official capacity for

his role in conspiring with Riverbend to not treat plaintiff.” Doc. 9 at 2 (emphasis

added). The second amended complaint did not change that. Niergarth offers no

support for his statement that Hunter did not bring individual-capacity claims, and that

statement is clearly mistaken.

        3. Deliberate Indifference

        Third, Niergarth argues that Hunter failed to plausibly allege he was deliberately

indifferent to Hunter’s knee issue. Doc. 21 at 11. “A prisoner’s Eighth Amendment right

against cruel and unusual punishment by prison officials includes the right to be free




3 By contrast, Hunter did include authority in his brief. Doc. 45 at 1. He cites to West v. Atkins, 487 U.S.

42, 54 (1988). In that case, a consulting outside orthopedist under contract with a state-prison hospital to
provide part-time treatment was held to be an official acting under color of law. The Court does not
necessarily find the facts of this case perfectly analogous to that one; rather, the point is Niergarth’s
cursory, unsupported argument provides no basis for granting his motion on color-of-law grounds.
     In his reply brief, Niergarth responds by arguing he did not have a “medical service contract with
Riverbend Correctional Facility and/or Riverbend Medical Department.” Doc. 35-2 at 2. Even assuming
the truth of Niergarth’s contention that he treated Hunter without any form of contractual agreement with
the Geo Group, he does not explain how that sort of factual argument is relevant at the motion to dismiss
stage.
                                                        -4-
           Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 5 of 7


from deliberate indifference to serious medical needs.” Stewart v. Lewis, 789 F. App'x

825, 828 (11th Cir. 2019) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

         To state a claim for deliberate indifference to a medical need, the plaintiff must

allege: (1) he had an objectively serious medical need; (2) the official was deliberately

indifferent to that need; and (3) the official’s deliberate indifference and the plaintiff’s

injury were causally related. Hinson v. Bias, 927 F.3d 1103, 1121 (11th Cir. June 14,

2019).

         A plaintiff can show that the prison official acted with deliberate indifference by

proving that the official (1) had subjective knowledge of a risk of serious harm and (2)

disregarded that risk (3) by conduct that is more than mere negligence. See Brown v.

Johnson, 387 F.3d 1344, 1351(11th Cir. 2004) (citation omitted). The plaintiff must

plausibly allege that the defendant’s response was “poor enough to constitute an

unnecessary and wanton infliction of pain, and not merely accidental inadequacy,

negligence in diagnosis or treatment, or even medical malpractice actionable under

state law.” Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (quotations omitted).

         Hunter fails to plausibly allege that Niergarth acted with deliberate indifference.

Taking Hunter’s allegations as true, Niergarth saw him on three occasions. During the

first visit, Niergarth took X-rays of his leg and gave him a stabilizer brace but refused

Hunter’s request for an MRI. Doc. 30 ¶ 18. Hunter does not claim that the X-ray

missed anything an MRI would have revealed or even that an MRI was the appropriate

diagnostic measure. At the most, Hunter alleges “a simple disagreement over a

diagnosis or course of treatment,” but such disagreements do not constitute deliberate

indifference. Chatham v. Adcock, 334 F. App'x. 281, 288 (11th Cir.2009). Further,

Niergarth’s ordering X-rays and providing him a knee brace are inconsistent with

deliberate indifference.

                                                  -5-
         Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 6 of 7


       On the second visit, roughly one month later, Niergarth ordered an MRI. Doc. 30

¶ 19. On the third visit, roughly a month after the second, Niergarth allegedly diagnosed

him with a severe tibial plateau injury that could only be fixed by total knee replacement.

Id. ¶ 21. However, Niergarth told Hunter he was too young for a total knee replacement

because they only last about ten years. Id. Niergarth also “took the stabilizer brace

back” and “fail[ed] to give Hunter a medical knee brace to keep the injury from getting

worse.” Id. Hunter alleges Niergarth should have referred him for a second opinion and

given him a medical knee brace. Id. at 9.

       Hunter does not allege facts indicating a second opinion was warranted, and

Niergarth’s conclusion that a total knee replacement was not indicated appears to be

nothing more than an exercise of professional judgment. That does not rise to the level

of deliberate indifference.

       4. Putative Negligence Claims

       Finally, Niergarth argues that any state law medical negligence claims fail. Id. at

12-13. At the time Niergarth filed his motion, Hunter had filed his first amended

complaint. In its order screening that complaint, the Court noted Hunter appeared to

have withdrawn his negligence claims. See Doc. 15 at 5. However, the Court noted

that if Hunter wished to file a negligence claim, he could file a second amended

complaint “incorporating all claims he intends to pursue.” Id. Niergarth moved to

dismiss before Hunter filed his second amended complaint, which also did not include

any negligence claims. In that context, the Court understands why Niergarth’s brief

addressed any potential negligence claims. He is correct that the first amended

complaint “does not describe the duty owed him by Dr. Niergarth under the

circumstances[,] . . . fails to allege any actions of Dr. Niergarth that fell below the

standard of care and amounted to a breach of the duty owed him[,] . . . fails to allege

                                                 -6-
          Case 5:19-cv-00491-MTT Document 60 Filed 12/01/20 Page 7 of 7


causation, . . . [and fails to] describe any injury he sustained as a result of Dr.

Niergarth’s actions or inaction.” Doc. 21-1 at 12-13. Hunter’s second amended

complaint does not remedy those deficiencies; he still fails to allege a medical

negligence claim.

       In its order granting Hunter’s motion to amend, the Court found the second

amended complaint “does not include any state-law negligence claims.” Doc. 39 at 2. It

is perhaps a fine line between (i) finding the complaint does not even raise a putative

negligence claim (as the Court did) and (ii) finding that a putative negligence claim

should be dismissed for failure to state a claim (as Niergarth argues). But the Court

continues to believe Hunter’s second amended complaint simply did not include any

putative negligence claims in any form.

                                     III. CONCLUSION

       For the reasons noted, Defendant Niergarth’s motion to dismiss for failure to

state a claim (Doc. 21) is GRANTED, and Hunter’s deliberate indifference claim and, to

be safe, any possible negligence claim, against Niergarth are DISMISSED without

prejudice.

       Because all motions to dismiss have been resolved, the stay on discovery is

LIFTED.

       SO ORDERED, this 1st day of December, 2020.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                                 -7-
